Citation Nr: 9927349	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for valvular heart disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to April 
1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1998 rating decision of the 
Department of Veterans' Appeals (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran has submitted no competent medical evidence 
relating his valvular heart disease to his period of active 
service, including any rheumatic fever manifested during 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection 
forvalvular heart disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for valvular heart disease.  The 
veteran contends that his valvular heart disease arose during 
his period of active service.  As an initial matter, the 
Board notes that a veteran who submits a claim for benefits 
to the VA shall have the burden of offering sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, such as cardiovascular 
disease, the nexus requirement may be satisfied by evidence 
of manifestation of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. §§ 1131, 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  In this case, the veteran's 
service medical records reflect that his heart was normal 
when he was inducted into active service.  Thus, the Board 
will presume that he did not have valvular heart disease 
prior to his active service, unless the record demonstrates 
clear and unmistakable evidence to the contrary.  Here, 
service medical records show that the veteran served on 
active duty for about a year before he was admitted to the 
sick list in July 1948 with a diagnosis of valvular heart 
disease, mitral stenosis.  The veteran reported that he had 
suffered from repeated attacks of rheumatic fever between the 
ages of eight and twelve.  A January 1949 Medical Board 
determined that the diagnosis of valvular heart disease, 
mitral stenosis existed prior to service and had not been 
aggravated during service.  The veteran was returned to duty, 
and completed more than an additional year of service without 
further reference to any heart disease.  The veteran's April 
1950 separation examination contained no reference to any 
heart disease.  

Based on the veteran's service medical records the Board 
disagrees with the Medical Board's determination that the 
veteran's diagnosis of valvular heart disease, mitral 
stenosis existed prior to service.  In this regard, the Board 
finds significant that no heart disease was noted on the 
veteran's service entrance physical examination and the fact 
that the veteran's served about a year before any complaints 
were recorded in service medical records.  In addition, the 
Medical Board report provides no evidentiary support for the 
conclusion that the diagnosis of valvular heart disease, 
mitral stenosis preexisted service.  The only relevant fact 
noted was that the veteran had rheumatic fever as a child, 
which had apparently been confirmed with the veteran's 
preservice physician.  However, no prior history of valvular 
heart disease was noted or confirmed.  

But while the veteran's diagnosis of valvular heart disease, 
mitral stenosis may have been first manifested during 
service, there is no evidence that is represented a chronic 
disability.  As noted, the veteran was returned to full duty 
without restrictions following his hospitalization and there 
was no indication of the presence of any heart disease upon 
the veteran's separation from service.  In addition, the 
veteran has submitted no competent medical evidence that 
offers an opinion that the diagnosis of valvular heart 
disease, mitral stenosis recorded in service medical records 
was, in fact, a chronic disease.  

The Board notes that the veteran underwent an aortic valve 
replacement in January 1993.  A private doctor diagnosed him 
with aortic stenosis at that time.  Follow-up examinations in 
March 1993 demonstrate that the veteran underwent an aortic 
valve replacement.  Although a physician's assistant during a 
November 1997 VA examination stated that the veteran had 
undergone a mitral valve replacement in 1993, that statement 
was based on the veteran's own account and is unsubstantiated 
by the record.  Even assuming that the veteran had undergone 
a mitral valve replacement as he related during the VA 
examination, rather than the documented aortic valve 
replacement, there is no medical opinion which relates any 
valvular heart disease to the diagnosis of valvular heart 
disease, mitral stenosis reported during service.

The veteran has not submitted medical evidence relating his 
current aortic valvular heart disease to his period of active 
service.  Although he contends that his valvular heart 
disease arose during active service, he did not provide 
medical documentation concerning the etiology of this 
disease.  Because the veteran is a layperson with no medical 
training or expertise, his contentions by themselves do not 
constitute competent medical evidence of the existence of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  

Thus, the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and the claim must be denied on this basis.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for valvular heart disease is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

